     Case 18-32171-hdh7 Doc 13 Filed 10/14/18                            Entered 10/14/18 23:44:18            Page 1 of 4

Information to identify the case:
Debtor 1              Shalene Danielle Rivera                                     Social Security number or ITIN   xxx−xx−6695
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Texas

Case number: 18−32171−hdh7



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Shalene Danielle Rivera
           fka Shalen Danielle Soto, fka Shalene Danielle
           Villarreal


           10/11/18                                                       By the court: Harlin DeWayne Hale
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 18-32171-hdh7 Doc 13 Filed 10/14/18             Entered 10/14/18 23:44:18        Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 18-32171-hdh7 Doc 13 Filed 10/14/18                         Entered 10/14/18 23:44:18                Page 3 of 4
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 18-32171-hdh
Shalene Danielle Rivera                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0539-3                  User: admin                        Page 1 of 2                          Date Rcvd: Oct 12, 2018
                                      Form ID: 318                       Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 14, 2018.
db             +Shalene Danielle Rivera,    7709 Antoinette St., #1102,   Dallas, TX 75217-6621
18175658       +AZUMA LEASING,   2905 SAN GABRIEL,    AUSTIN, TX 78705-3500
18175670        MID-AMERICA BANK & TRUST,    216 W 2ND ST.,   DIXON, MO 65459-8048
18175673       +MIKE CARLSON MOTOR COMPANY,    1301 E. WEATHERFORD ST. SUITE 151,   FORT WORTH, TX 76102-3311
18175678        VAQUERO MOTORS,   2461, 945 E JEFFERSON BLVD,    DALLAS, TX 75203

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: QJWCUNNINGHAM.COM Oct 13 2018 03:13:00      James W. Cunningham,
                 Jim Cunningham & Associates, Inc.,   6412 Sondra Dr.,     Dallas, TX 75214-3451
cr             +EDI: RMSC.COM Oct 13 2018 03:13:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
18175659       +EDI: CAPITALONE.COM Oct 13 2018 03:13:00      CAPITAL ONE,    1680 CAPITAL ONE DRIVE,
                 MC LEAN, VA 22102-3407
18175660        EDI: WFNNB.COM Oct 13 2018 03:13:00      COMENITY - LIMITED,    PO BOX 659728,
                 SAN ANTONIO, TX 78265-9728
18175661        EDI: WFNNB.COM Oct 13 2018 03:13:00      COMENITY - NEW YORK & CO,    PO BOX 182789,
                 COLUMBUS, OH 43218-2789
18175662        EDI: WFNNB.COM Oct 13 2018 03:13:00      COMENITY - ULTA,    PO BOX 183003,
                 COLUMBUS, OH 43218-3003
18175663        EDI: WFNNB.COM Oct 13 2018 03:13:00      COMENITY - VICTORIAS SECRET,    PO BOX 182789,
                 COLUMBUS, OH 43218-2789
18175664       +EDI: BLCONNS Oct 13 2018 03:13:00     CONN CREDIT CORP,     PO BOX 2358,
                 BEAUMONT, TX 77704-2358
18175665        EDI: RCSFNBMARIN.COM Oct 13 2018 03:13:00      CREDIT ONE BANK,    P.O. BOX 60500,
                 CITY OF INDUSTRY, CA 91716-0500
18175666        EDI: BLUESTEM Oct 13 2018 03:13:00      FINGERHUT/WEBBANK,    6250 RIDGEWOOD RD,
                 SAINT CLOUD, MN 56303-0820
18175668        EDI: JEFFERSONCAP.COM Oct 13 2018 03:13:00      JEFFERSON CAPITAL SYSTEM,     16 MCLELAND RD,
                 SAINT CLOUD, MN 56303-0000
18175669        EDI: WFNNB.COM Oct 13 2018 03:13:00      LANE BRYANT RETAIL,    P.O. BOX 659728,
                 SAN ANTONIO, TX 78265-9728
18175671        EDI: MID8.COM Oct 13 2018 03:13:00      MIDLAND CREDIT MANAGEMENT INC,    PO BOX 13386,
                 ROANOKE, VA 24033-3386
18175672        EDI: MID8.COM Oct 13 2018 03:13:00      MIDLAND CREDIT MANAGEMENT INC,    PO BOX 60578,
                 LOS ANGELES, CA 90060-0578
18175674        E-mail/Text: bankruptcy@nfm.com Oct 13 2018 00:02:23       NEBRASKA FURNITURE MART,    PO BOX 2335,
                 OMAHA, NE 68103-2335
18176142       +EDI: PRA.COM Oct 13 2018 03:13:00     PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
18175675       +EDI: RMSC.COM Oct 13 2018 03:13:00      SYNCHRONY - AMAZON,    PO BOX 965015,
                 ORLANDO, FL 32896-5015
18175676        EDI: RMSC.COM Oct 13 2018 03:13:00      SYNCHRONY - WALMART,    PO BOX 965024,
                 ORLANDO, FL 32896-5024
18175677       +EDI: USAA.COM Oct 13 2018 03:13:00      USAA SAVINGS BANK,    PO BOX 33009,
                 SAN ANTONIO, TX 78265-3009
18175679       +EDI: WFFC.COM Oct 13 2018 03:13:00      WELLS FARGO CARD SERVICE,    PO BOX 14517,
                 DES MOINES, IA 50306-3517
                                                                                               TOTAL: 20

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
18175667          FT WORTH CU
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 14, 2018                                            Signature: /s/Joseph Speetjens
        Case 18-32171-hdh7 Doc 13 Filed 10/14/18           Entered 10/14/18 23:44:18        Page 4 of 4



District/off: 0539-3          User: admin                 Page 2 of 2                  Date Rcvd: Oct 12, 2018
                              Form ID: 318                Total Noticed: 25

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 11, 2018 at the address(es) listed below:
              James W. Cunningham    ECF.JCTrustee@att.net, jcunningham@ecf.epiqsystems.com
              Nicholas M Wajda    on behalf of Debtor Shalene Danielle Rivera nick@recoverylawgroup.com,
               3606@notices.nextchapterbk.com
              United States Trustee    ustpregion06.da.ecf@usdoj.gov
                                                                                             TOTAL: 3
